UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1094


DAVID J. WASHINGTON,

                Plaintiff - Appellant,

          v.

LOUIS HARRELSON; RICHARD’S TIRE; KENNY DAVIS, Chief; JAMES
A. COX, Honorable,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cv-02745-RBH)


Submitted:   May 20, 2010                     Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David J. Washington appeals the district court’s order

accepting     the   recommendation     of    the    magistrate     judge   and

dismissing his complaint without prejudice.              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                  Washington v.

Harrelson, No. 4:09-cv-02745-RBH (D.S.C. Jan. 4, 2010).               We also

deny   Washington’s    motions       for    an   evidentiary     hearing   and

judgment, and hearing to be heard in open court.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials    before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       2